DETAILED ACTION

This office action is in response to Remarks and Amendments to an After Final Consideration Pilot request filed February 19, 2021 in regards to a non-provisional application filed October 27, 2017 claiming priority to provisional application 62/414,460 filed October 28, 2016.  Claims 1, 2, 10, 11, 14, 25, 26, and 37 have been amended.  Claims 15, 16, and 24 have been cancelled without prejudice. Claims 1-14, 17-23, and 25-37 are currently being examined.   

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 17-23, and 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Abe et al. (US 5,185,188A).
In regards to claims 1 and 14, Abe et al. disclose a molded article comprising a resin composition comprising (I) 100 parts by weight of a resin composition comprising (A) from 5 to 99.5% by weight of a polypropylene resin and (B) from 0.5 to 95% by weight of a at least one thermoplastic resin comprising a polyamide and/or polyphenylene ether; and (II) up to 30 parts by weight of at least one compatibilizer comprising an unsaturated carboxylic acid, diamine or epoxy copolymer.  Abe et al. disclose polypropylene includes homopolymer and block or random copolymer of propylene and other α-olefins and modified polypropylene comprising 0.05 to 20% by weight of an unsaturated carboxylic acid or an anhydride thereof which is grafted. Abe et al. disclose a rubbery substance (IV) such as propylene-butene rubber and ethylene-propylene copolymer rubber in the amount of up to 100 parts by weight based on 100 parts by weight of the resin composition (I). Abe et al. disclose the inorganic filler or glass 
However, Abe et al. do not teach or fairly suggest the claimed polyolefin resin composition comprising 1-25% by weight of a surface active agent.  Applicants further demonstrate in the Inventive Examples in Table 1 and 3 (with surface active agent) versus the Comparative Examples 1-2 of Tables 2 and 4 (without surface active agent) superior and unexpected results regarding water repellency as shown by the contact angle measurements of >=90° and less than 90°, respectively. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763